ASSET SALE AGREEMENT

DATE

THIS AGREEMENT is made on the date set out in item 1 of the schedule.

PARTIES

BETWEEN the parties described in item 2 of the schedule.

RECITALS

A The Vendor owns and uses the Assets in its Business.     B The Vendor has
agreed to sell and the Purchaser has agreed to purchase the Assets subject to
the terms and conditions of this agreement.



AGREEMENT

THE PARTIES AGREE THAT:

1 INTERPRETATION       1.1 Definitions           In this agreement, unless the
subject or the context otherwise requires:           (a) ‘ASSETS’ means the
assets as described in item 4 of the schedule;             (b) ‘BUSINESS’ means
the business conducted by the Vendor as described in item 3 of the schedule;    
        (c) ‘COMPLETION DATE’ means the date specified in item 5 of the schedule
or such other date as agreed in writing between the Vendor and the Purchaser;  
          (d) ‘DEPOSIT’ means the amount set out in item 7 of the schedule;    
        (e) ‘PURCHASER’ means the person so described in item 2 of the schedule;
            (f) ‘PURCHASE PRICE’ means the price as specified in item 6 of the
schedule; and             (g) ‘VENDOR’ means the person so described in item 2
of the schedule.           1.2 Construction           In this agreement, unless
the subject or the context otherwise requires:           (a) words importing the
singular include the plural and vice versa;             (b) words importing one
gender include the other gender;             (c) a reference to any party or
other person includes that person’s successors and permitted assigns;          
  (d) a reference to a statute, ordinance or other legislation includes any
amendment, replacement or re-enactment for the time being in force and includes
all regulations, by-laws and statutory instruments made thereunder;            
(e) a reference to this or any other document includes a reference to that
document as amended, supplemented, novated or replaced from time to time;      
      (f) a reference to a recital, clause or schedule is a reference to a
recital, clause or schedule of this agreement;             (g) a reference to
writing includes all means of reproducing words in a tangible and permanently
visible form;             (h) a reference to time is a reference to time in the
State specified in item 8 of the schedule;             (i) a reference to a
person includes a natural person, corporation, partnership, trust, estate, joint
venture, sole partnership, government or governmental subdivision or agency,
association, cooperative and any other legal or commercial entity or
undertaking;             (j) the headings in this agreement do not affect its
interpretation; and             (k) the recitals and the schedule form part of
this agreement.         2 SALE AND PURCHASE       2.1 The Vendor agrees to sell
and the Purchaser agrees to buy from the Vendor all the Vendor’s right, title
and interest in the Assets for the Purchase Price.

 

 

 



 



3 PURCHASE PRICE       3.1 The Purchase Price is payable on the date set out in
item 1 of the schedule.         3.2 Any money payable in accordance with this
agreement will be made or tendered in Australian currency either in cash or by a
draft or cheque drawn by a bank as defined by the Banking Act 1959.       4
OBLIGATIONS OF VENDOR       4.1 Until the Completion Date the Vendor will inform
and keep the Purchaser informed of any matter which materially affects the
Business and will consult the Purchaser before taking any action in respect of
such matter.         4.2 The Vendor agrees that until the Completion Date it
will not, except where such action or activity is in the ordinary course of
business:           (a) enter into any abnormal or unusual transactions relating
to or adversely affecting any or all of the Assets;             (b) incur any
liabilities in relation to any or all of the Assets;             (c) grant or
agree to grant any encumbrance over any or all of the Assets.         5 PROPERTY
AND POSSESSION       5.1 Possession of the Assets will be given to the Purchaser
on the Completion Date.         5.2 Until the Completion Date all Assets are at
the risk of the Vendor.       6 RESERVED         7 VENDOR’S WARRANTIES       7.1
The Vendor warrants that the Assets:           (a) are the Vendor’s sole and
absolute property and are not subject to any encumbrance;             (b) will
be in substantially the same state and condition (fair wear and tear excepted)
at the Completion Date as at the date of this agreement.         8 GST          
    8.1 GST definitions           For the purpose of this Clause 8:          
(a) ‘GST’ means GST within the meaning of the GST Act;             (b) ‘GST Act’
means the A New Tax System (Goods and Services Tax) Act 1999 (as amended);      
      (c) expressions set out in italics in this clause bear the same meaning as
those expressions in the GST Act.           8.2 Amounts otherwise payable do not
include GST           To the extent that a party makes a taxable supply in
connection with this agreement, except where express provision is made to the
contrary, and subject to this Clause 8, the consideration payable by a party
under this agreement represents the value of the taxable supply for which
payment is made.         8.3 Liability to pay GST           Subject to Clause
8.4, if a party makes a taxable supply in connection with this agreement for a
consideration which under Clause 8.2 represents its value, then the party liable
to pay for the taxable supply must also pay, at the same time and in the same
manner as the value is otherwise payable, the amount of any GST payable in
respect of the taxable supply.         8.4 Tax invoice           A party’s right
to payment under Clause 8.3 is subject to a valid tax invoice being delivered to
the party liable to pay for the taxable supply.         8.5 GST warranties      
    If, in connection with this agreement, rights or benefits under or in
connection with any other agreement are conferred on the Purchaser, or if
obligations owed under any other agreement are assumed by the Purchaser,
including assumption or conferral by way of assignment or novation, the Vendor
warrants that, if any GST is liable to be paid in connection with any taxable
supply made by the Purchaser under that other agreement (including that other
agreement as assigned or novated), the Purchaser is or will be entitled to
recover from the party required to pay for the taxable supply, an amount so that
after meeting any liability to pay GST, the Purchaser retains the same amount as
if GST was not payable in connection with the taxable supply.       9
MISCELLANEOUS       9.1 Further acts           Each party agrees to do all
things that may be necessary or desirable to give full effect to every part of
this agreement if asked in writing by another party to do so.         9.2
Assignment           Neither the rights nor the obligations of any party under
this agreement may be assigned, transferred, subcontracted or otherwise disposed
of, in whole or in part, without the prior written consent of the other parties.
        9.3 Waiver           No waiver by any party of any default in the strict
and literal performance of or compliance with any provision, condition or
requirement of this agreement is to be deemed to be a waiver of strict and
literal performance of and compliance with any other provision, condition or
requirement in this agreement, nor to be a waiver of or in any manner release
any party from strict and literal performance of and compliance with any
provision, condition or requirement in the future, nor will any delay or
omission of any party to exercise any right in any manner impair the exercise of
any such right accruing to such party thereafter.         9.4 Notice          
Any notice, demand or other communication to be given or required to be made
pursuant to this agreement is to be in writing and is to be given by post,
facsimile or hand to a party at the party’s address as set out in item 2 of the
schedule or at such other address or facsimile number as is notified by one
party to the other.         9.5 Costs           Each party is responsible for
its own costs in relation to the preparation and execution of this agreement.  
      9.6 Stamp duty           The Purchaser must bear and is responsible for
all stamp duty on or in respect of:           (a) this agreement;            
(b) the sale, purchase or assignment of any property or interest under this
agreement; and             (c) any instrument or transaction contemplated by
this agreement.           9.7 Provisions severable           If any provision of
this agreement is invalid, illegal or unenforceable in any respect the validity,
legality and enforceability of the remaining provisions will not be affected and
such invalid, illegal or unenforceable provision is to be severed from this
agreement.         9.8 Governing law           This agreement is governed by and
construed in accordance with the laws of the State specified in item 8 of the
schedule and the parties irrevocably submit to the jurisdiction of the courts of
that State.         9.9 Entire agreement           This agreement sets out the
entire agreement and understanding between the parties with respect to the
subject matter of this agreement and supersedes all prior agreements,
understandings and representations.      

SIGNATURES

 

EXECUTED by the parties.

 

EXECUTED by

Camtech Investments Pty Ltd as trustee for Munro Family Trust

ABN 98 863 980 372

in accordance with section 127(1) of the

Corporations Act 2001 (Commonwealth)

by authority of its directors:

 

/s/ D Munro     Signature of Director/Secretary* of Vendor   Signature of
Director of Vendor

*delete whichever is not applicable

 

 

      Office held   Office held

 

 

Darryl James Munro     Name of Director/Secretary* of Vendor   Name of Director
of Vendor (in block letters)   (in block letters)

*delete whichever is not applicable

 

 
 

 

EXECUTED by

Novagen Precision Engineering Pty Ltd.

ABN 16 155 194 228

in accordance with section 127(1) of the

Corporations Act 2001 (Commonwealth)

by authority of its directors:

 

/s/ Micheal P. Nugent     Signature of Director/Secretary* of Purchaser  
Signature of Director of Purchaser

*delete whichever is not applicable

 

 

      Office held   Office held

 

 

Micheal P. Nugent     Name of Director/Secretary* of Purchaser   Name of
Director of Purchaser (in block letters)   (in block letters)

*delete whichever is not applicable

 

 
 

 

SCHEDULE

 

ITEM 1

 

Date of Agreement: December 27, 2013

 

ITEM 2

 

Parties (Heading and Clause 10.4):

 

  Vendor: Camtech Investments Pty Ltd     as trustee for Munro Family Trust    
ABN 98 863 980 372     c/- 47 Nerang Street, Nerang in the state of Queensland,
Australia         Purchaser: Novagen Precision Engineering Pty Ltd.     ABN 16
155 194 228     5/142 Signanto Drive, Helensvale in the state of     Queensland,
Australia

 

ITEM 3

 

Business (Recital A and Clause 1.1(b)): Engineering Workshop

 

ITEM 4

 

Assets (Clause 1.1(a)):   All of the following equipment as set forth below:    
        Quantity Description     1 Lathe     1 Supermax YCM-85A CNC     1
Dongawoo Chuck     1 ISO-40 Metric R/Angle     1 Colchester Lathe     1
Hydraulic Press     1 Extron Machine Centre     1 Tapping Arm     1 Airtower
Compressor     1 Heine 55A Press     1 Direct 30mm Mill Drill     1 SAIMP
Milling Machine     1 Cosen X-300NC Auto Bandsaw     1 Gibbscam Software and
Dongle     1 Forklift     1 Miscellaneous tools and accessories

 

ITEM 5

 

Completion Date (Clause 1.1(c)): December 27, 2013

 

ITEM 6

 

Purchase Price (Clauses 1.1(f) and 4.1): A$270,000

 

ITEM 7

 

Deposit (Clauses 1.1(d) and 4.1(a)): $NIL

 

ITEM 8

 

Time and Governing law

 

(Clauses 1.2(h) and 10.8): Queensland, Australia

 

ITEM 9

 

Conditions precedent (Clause 2.1): NIL

 

